United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.V., Appellant
and
DEPARTMENT OF THE AIR FORCE, TRAVIS
AIR FORCE BASE, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Daniel M. Goodkin, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1168
Issued: September 13, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 13, 2016 appellant, through counsel, filed a timely appeal of an April 5, 2016
nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). As more than
180 days elapsed since the last merit decision on November 14, 2014, to the filing of this appeal,
pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board lacks jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly denied appellant’s application for reconsideration
without reviewing the merits of the claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
The case has previously been before the Board. Appellant had filed an occupational
disease claim (Form CA-2) on June 24, 1988 alleging that she developed carpal tunnel syndrome
as a result of her secretarial job duties. She stopped working and OWCP accepted the claim for
right carpal tunnel syndrome and an aggravation of carpal tunnel syndrome secondary to surgical
scarring. In a decision dated January 9, 2002, the Board found that OWCP had properly
terminated compensation for wage-loss and medical benefits effective April 4, 1993.3 The Board
also found that appellant had submitted sufficient medical evidence to create a conflict under
5 U.S.C. § 8123(a) as to whether she continued to be entitled to compensation after
April 4, 1993. The case was remanded for referral to a referee physician to resolve the conflict.
By order dated August 4, 2006, the Board remanded the case to OWCP4 finding that the
referee physician, Dr. Britt Daniel, a Board-certified neurologist, had not properly resolved the
issue as to whether appellant continued to have an employment-related disability after
April 4, 1993. The case was remanded to properly resolve the disability issue.
By decision dated September 8, 2008, the Board again remanded the case.5 The Board
found that the new referee physician, Dr. Sandy Kimmel, an osteopath Board-certified in
neurology, had not addressed the issue of whether appellant had a continuing employmentrelated disability from April 4, 1993. The case was again remanded to properly resolve the
conflict.
OWCP then selected Dr. Edward Hemphill, a Board-certified orthopedic surgeon, to
resolve the conflict. In a brief report dated December 1, 2009, Dr. Hemphill provided a history,
but did not include results from his examination. He opined that, while appellant had residual
carpal tunnel syndrome bilaterally, she was not disabled on or after April 4, 1993.
On February 10, 2013 OWCP advised appellant that Dr. John Sampson, a Board-certified
neurosurgeon, had been selected as a referee physician to resolve the ongoing conflict in the
medical opinion evidence regarding her disability status. In a report dated March 5, 2013,
Dr. Sampson provided a history and results on physical and neurological examination. He
indicated that appellant did not have documented carpal tunnel syndrome until August 1989,
although he noted that it was possible to have carpal tunnel syndrome in the setting of a normal
diagnostic study. Dr. Sampson noted that appellant had normal nerve conduction studies in
January 1993. In response to a question as to any period of disability since April 1993, he
3

Docket No. 00-1942 (issued January 9, 2002).

4

Docket No. 06-0529 (issued August 4, 2006).

5

Docket No. 07-2123 (issued September 8, 2008).

2

concluded, “[Appellant] had normal studies in January 1993. According to [her], she had also
ceased working since 1988. Therefore, I do not believe [that appellant] had any further disability
related to work duties or related treatment.”
By decision dated December 3, 2013, OWCP denied the claim for wage-loss
compensation commencing April 4, 1993. It found that the weight of the medical evidence
rested with Dr. Sampson.
Appellant requested a hearing before an OWCP hearing representative on
December 11, 2013, who affirmed the December 3, 2013 decision on November 14, 2014. The
hearing representative noted that counsel had argued Dr. Sampson’s report was inconsistent, as
the physician had referred to a permanent impairment while finding no disability after
April 4, 1993.
On appeal, the Board affirmed the November 14, 2014 OWCP decision.6 The Board
found the Dr. Sampson represented the weight of the medical evidence. As noted by the Board,
counsel had argued that Dr. Sampson’s report was internally inconsistent with respect to
diagnostic studies, as it referred to the possibility of having carpal tunnel syndrome even with
normal studies. He also argued that the report was not based on a complete background. The
Board found Dr. Sampson provided a rationalized medical report based on a complete
background, and his opinion was entitled to special weight as a referee physician. The facts and
circumstances as discussed in the prior appeals are hereby incorporated by reference.
By letter dated December 14, 2015, counsel requested reconsideration. He again argued
that Dr. Sampson’s report was inconsistent as he had referred to a permanent impairment, but
found no employment-related injury. Counsel argued that OWCP did not address that
Dr. Sampson had failed to consider whether there was a possible residual disability due to
surgery, as a physician in 1993 had reported residuals of an aggravation of right carpal tunnel
release.7 In addition, he questioned why Dr. Sampson’s report was of more probative value than
prior referee reports. Finally, counsel again argued that Dr. Sampson’s report was not based on a
complete background.
By decision dated April 5, 2016, OWCP denied the reconsideration request without merit
review of the claim. It found that counsel had not raised new and relevant legal arguments and
the reconsideration request was insufficient to require merit review.

6

Docket No. 15-0402 (issued June 9, 2015).

7

The record contains a January 5, 1993 report from Dr. William Curtin, a Board-certified neurologist serving as a
second opinion physician. Dr. Curtin indicated that there were no objective findings of aggravation of right carpal
tunnel syndrome. He reported that appellant had subjective symptoms of alleged aggravation of right carpal tunnel
release and epineurotomy. Dr. Curtin opined that appellant did not currently have right carpal tunnel syndrome.

3

LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,8
OWCP’s regulations provides that a claimant may obtain review of the merits of the claim by
submitting a written application for reconsideration that sets forth arguments and contains
evidence that either: “(i) shows that OWCP erroneously applied or interpreted a specific point of
law; (ii) advances a relevant legal argument not previously considered by OWCP; or (iii)
constitutes relevant and pertinent evidence not previously considered by OWCP.”9 20 C.F.R.
§ 10.608(b) states that any application for review that does not meet at least one of the
requirements listed in 20 C.F.R. § 10.606(b)(3) will be denied by OWCP without review of the
merits of the claim.10
ANALYSIS
In the present case, OWCP had found that appellant had not established an employmentrelated disability on or after April 4, 1993, causally related to the accepted right carpal tunnel
syndrome and permanent aggravation of carpal tunnel syndrome secondary to surgical scarring.
The Board affirmed the November 14, 2014 hearing representative decision, finding that the
referee physician, Dr. Sampson, provided a rationalized medical opinion in his March 5, 2013
report. The Board finds that, with respect to the findings made in its prior decision dated June 9,
2015, those matters are res judicata absent any further review by OWCP under section 8128 of
FECA.11
By letter dated December 14, 2015, counsel requested reconsideration. He did not show
that OWCP had erroneously applied or interpreted a specific point of law. With respect to legal
arguments, counsel listed four arguments regarding the probative value of Dr. Sampson’s report.
The first argument was that Dr. Sampson was inconsistent as he had referred to a permanent
impairment but found no employment-related disability. This argument was raised and
addressed by the hearing representative in the November 14, 2014 decision. It does not represent
a new legal argument.12 The second argument is that Dr. Sampson did not consider possible
residual disability from surgery. Dr. Sampson had a complete background and noted the carpal
tunnel surgeries and the medical evidence of record. As the Board held in the prior appeal,
Dr. Sampson provided a rationalized medical opinion that appellant did not have disability on or
after April 4, 1993 causally related to the work duties or any treatment. Where the argument

8

5 U.S.C. § 8128(a) (providing that “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application”).
9

20 C.F.R. § 10.606(b)(3).

10

Id. at § 10.608(b); see also Norman W. Hanson, 45 ECAB 430 (1994).

11

R.T., Docket No. 16-543 (issued May 20, 2013).

12

The Board has held that the submission of evidence or argument which repeats or duplicates evidence or
argument already in the case record does not constitute a basis for reopening a case. See V.R., Docket No. 16-0969
(issued August 8, 2016); Eugene F. Butler, 36 ECAB 393, 398 (1984)

4

presented has no reasonable color of validity, OWCP is not required to reopen the case for merit
review.13
Counsel next questioned why Dr. Sampson’s report was of more probative value than
prior referee reports. The Board found that a conflict under 5 U.S.C. § 8123(a) existed in its
January 9, 2002 decision. As the history of the case reflects, the prior referee physicians did not
provide a rationalized medical opinion, based on a complete background, that was sufficient to
resolve the conflict. The Board explained in its prior decision why Dr. Sampson represented the
weight of the medical evidence in this case. Appellant has not provided a pertinent new and
relevant legal argument in this regard.
The final argument raised was that Dr. Sampson did not base his opinion on a proper
background, as he questioned the permanency of the carpal tunnel syndrome aggravation. The
Board specifically addressed this argument in the June 9, 2015 decision.14
Appellant did not submit any pertinent new and relevant evidence on reconsideration.
The Board finds that appellant did not show that OWCP erroneously applied or interpreted a
specific point of law, advance a relevant legal argument not previously considered by OWCP, or
constituted relevant and pertinent new evidence not previously considered by OWCP. Since
appellant did not meet any of the requirements of 20 C.F.R. § 10.606(b)(3), OWCP properly
denied merit review.
On appeal counsel reiterates the arguments that Dr. Sampson’s report was not sufficient
to resolve the conflict in the medical evidence. The issue on appeal was whether appellant had
met any of the requirements of 20 C.F.R. § 10.606(b)(3) that would require OWCP to review the
merits of the claim. For the reasons discussed, OWCP properly denied merit review in this case.
CONCLUSION
The Board finds that OWCP properly denied appellant’s application for reconsideration
without reviewing the merits of the claim pursuant to 5 U.S.C. § 8128(a).

13

See Charles A. Jackson, 53 ECAB 671 (2002); Norman W. Hanson, 40 ECAB 1160 (1989).

14

See supra note 11.

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 5, 2016 is affirmed.
Issued: September 13, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

